NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted June 4, 2014*
                                  Decided June 4, 2014

                                         Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 13‐2796
                                                Appeal from the United States District
TONY D. WALKER,                                 Court for the Eastern District of Wisconsin.
    Plaintiff–Appellant,
                                                No. 11‐CV‐995
      v.
                                                Lynn Adelman,
GARY HAMBLIN, et al.,                           Judge.
    Defendants–Appellees.

                                       O R D E R

       Tony Walker, a Wisconsin inmate, filed a lawsuit in 2011 claiming that he was
forced to serve additional time in segregation because of disciplinary charges that were
brought to retaliate for his use of the grievance system at his prison. See 42 U.S.C.
§ 1983. One of those disciplinary charges had been lodged after Walker wrote to the
prison’s security director saying: “You don’t scare me and your threats sounds like the
cowardly lion in the Wizard of Oz … . [L]eave me alone and I’ll return the favor, if not,


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal thus is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2796                                                                          Page 2
lets go.” The district court eventually granted summary judgment to the defendants, all
of them Department of Corrections employees. The court reasoned that Walker’s
misconduct underlying the disciplinary charges was undisputed and he lacked
evidence of a retaliatory motive. Two weeks after the deadline to appeal, see FED. R.
APP. P. 4(a)(1)(A), Walker moved under Federal Rule of Civil Procedure 60(b) for the
district court to vacate the judgment, arguing that the court had applied the wrong legal
standard and that the evidence at summary judgment does not support the court’s
decision in favor of the defendants. The district court denied Walker’s motion,
explaining that Walker’s arguments could have been raised on appeal and that
Rule 60(b) is not a substitute for appeal.

       Walker challenges the denial of his Rule 60(b) motion. As the district court
explained, however, the arguments he made could have been, but were not, raised on
appeal. See Banks v. Chi. Bd. of Educ., No. 13‐2018, 2014 WL 1628125, at *3 (7th Cir.
Apr. 24, 2014); Mendez v. Republic Bank, 725 F.3d 651, 659 (7th Cir. 2013); Gleash v.
Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). His postjudgment motion was an attempt to
avoid the deadline for filing a direct appeal and thus did not justify relief. See Nash v.
Hepp, 740 F.3d 1075, 1079 (7th Cir. 2014); Mendez, 725 F.3d at 659.

       Accordingly, we AFFIRM the denial of Walker’s Rule 60(b) motion. Walker has
incurred one “strike” for filing his Rule 60(b) motion and a second for pursuing this
appeal. See 28 U.S.C. § 1915(g).